Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1, 5 and 12 have been amended as follows:

1.	(Currently Amended) A method of forming a semiconductor device, the method comprising:
	forming mandrels on a substrate, the mandrels comprising a first metal layer; and
disposing spacer material and fill material on the mandrels so as to form a pattern having a trench between portions of the first metal layer by entirely removing the fill material between two adjacent mandrels, the trench exposing a dielectric layer in direct contact with the substrate, the spacer material covering a top surface and sidewalls of the first metal layer; and


5.	(Currently Amended)  A method of forming a semiconductor device, the method comprising:
forming mandrels on a substrate, the mandrels comprising a first metal layer; and
forming a second metal layer on the substrate adjacent to the first metal layer, the first and second metal layers being separated by spacer material, wherein forming the second metal layer on the substrate adjacent to the first metal layer comprises: 
forming the spacer material on the mandrels;
forming fill material on the spacer material;
forming a pattern through the fill material and the spacer material by entirely removing the fill material between two adjacent mandrels; and
forming the second metal layer in the pattern.

12.	(Currently Amended) A semiconductor device comprising:
	mandrels formed on a substrate, the mandrels comprising a first metal layer; 
by entirely removing a fill material between two adjacent mandrels, the spacer material covering a top surface and sidewalls of the first metal layer; and
a second metal layer formed on the dielectric layer in direct contact with the substrate adjacent to the first metal layer pattern so as to fill the trench between the portions of the first metal layer, the first and second metal layers being separated by the spacer material, wherein vertical sidewalls of the spacer material are adjacent to the second metal layer while elbow shaped sidewalls of the spacer material are adjacent to the first metal layer, an inner part of the elbow shaped sidewalls comprising the fill material.


Authorization for this examiner’s amendment was given by Duane Minley on 03/05/2021.



Allowable Subject Matter

Claims 1-12 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Kai et al (US 20080171428 A1) and Kobayashi (US 20020014645 A1) are hereby cited as the closest prior arts. Figure 6 of Kai teaches a method of forming a semiconductor device, the 

However, none of the above prior arts alone or in combination with other arts teaches a method of forming a semiconductor device, wherein the method comprising “disposing spacer material and fill material on the mandrels so as to form a pattern having a trench between portions of the first metal layer by entirely removing the fill material between two adjacent mandrels, the trench exposing a dielectric layer in direct contact with the substrate, the spacer material covering a top surface and sidewalls of the first metal layer; and forming a second metal layer on the dielectric layer in direct contact with the substrate in the pattern so as to fill the trench between the portions of the first metal layer” in claim 1, “forming the second metal layer on the substrate adjacent to the first metal layer comprises: forming the spacer material on the mandrels; forming fill material on the spacer material; forming a pattern through the fill material and the spacer material by entirely removing the fill material between two adjacent mandrels; and forming the second metal layer in the pattern” in claim 5 and “spacer material formed in a pattern having a trench between portions of the first metal layer, the trench exposing a dielectric layer in direct contact with the substrate by entirely removing a fill material between two adjacent mandrels, the spacer material 

For these reasons, independent claims 1, 5 and 12 are allowed.
Claims 2-4, 6-11 and 14-20 are allowed, as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        03/06/2021